167 U.S. 278 (1897)
UNITED STATES
v.
SANDOVAL.
MORTON
v.
UNITED STATES.
Nos. 205, 599.
Supreme Court of United States.
Argued March 9, 10, 1897.
Decided May 24, 1897.
APPEALS FROM THE COURT OF PRIVATE LAND CLAIMS.
*290 Mr. Matthew G. Reynolds for the United States. Mr. Solicitor General was on his brief.
Mr. T.B. Catron for Morton. Mr. Edward L. Bartlett filed a brief for same.
Mr. John D.W. Veeder for Sandoval et al.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
By Article VIII of the treaty of Guadalupe Hidalgo of February 2, 1848 (and we are not concerned here with the treaty of December 30, 1853), Mexicans established in territories previously belonging to Mexico, and remaining for the future within the limits of the United States as defined by the treaty, were free to continue where they then resided, or to remove at any time to Mexico, "retaining the property which they possessed in said territories or disposing thereof or removing the proceeds wherever they please," and "in the said territories property of every kind now belonging to Mexicans not established there shall be inviolably respected. The present owners, the heirs of these, and all Mexicans who may acquire said property by contract, shall enjoy, with respect to it, guarantees equally ample as if the same belonged to citizens of the United States." 9 Stat. 922, 929.
The mode in which private rights of property may be secured, and the obligations imposed upon the United States, by treaties, fulfilled, belongs to the political department of the government to provide. In respect to California, this was done through the establishment of a judicial tribunal, but in *291 respect of the adjustment and confirmation of claims under grants from the Mexican government in New Mexico and in Arizona, Congress reserved to itself, prior to the passage of the act of March 3, 1891, creating the Court of Private Land Claims, the determination of such claims. Astiazaran v. Santa Rita Mining Company, 148 U.S. 80; Ainsa v. United States, 161 U.S. 208, 222.
By the act of March 3, 1851, c. 41, 9 Stat. 631, Congress created a board of land commissioners to determine claims to land in California asserted "by virtue of any right, or title, derived from the Spanish or Mexican government." § 8.
Section 11 of the act provided that the board of commissioners thereby created, the District Court and this court, "in deciding on the validity of any claim brought before them under the provisions of this act, shall be governed by the treaty of Guadalupe Hidalgo, the law of nations, the laws, usages and customs of the government from which the claim is derived, the principles of equity, and the decisions of the Supreme Court of United States, so far as they are applicable"; that is, the decisions theretofore given in relation to titles in Louisiana and Florida, which were derived from the French or Spanish authorities previous to the cession to the United States. Fremont v. United States, 17 How. 542, 553.
Section 14 permitted the claims of lot holders in a city, town or village to be presented in the name thereof, and authorized the presumption of a grant to such city, town or village when shown to have been in existence on the day named.
The act of March 3, 1891, is couched in different phraseology.
Section 6 authorizes any person or persons, or corporation or their legal representatives, claiming lands within the limits of the territory derived by the United States from the Republic of Mexico, "by virtue of any such Spanish or Mexican grant, concession, warrant or survey as the United States are bound to recognize and confirm by virtue of the treaties of cession of said country by Mexico to the United States which at the date of the passage of this act have not been confirmed *292 by act of Congress, or otherwise finally decided upon by lawful authority, and which are not already complete and perfect," to file a petition in the Court of Private Land Claims praying that "the validity of such title or claim may be inquired into and decided."
By section 7 it is provided that the proceedings should "be conducted as near as may be according to the practice of the courts of equity of the United States," and the court is empowered "to settle and determine the question of the validity of the title and the boundaries of the grant or claim presented for adjudication, according to the law of nations, the stipulations of the treaty concluded between the United States and the Republic of Mexico at the city of Guadalupe Hidalgo, on the second day of February, in the year of our Lord, eighteen hundred and forty-eight, or the treaty concluded between the same powers at the City of Mexico, on the thirtieth day of December, in the year of our Lord, eighteen hundred and fifty-three, and the laws and ordinances of the government from which it is alleged to have been derived."
Section 13 provides that all the proceedings and rights thereinbefore referred to shall be conducted and decided subject to certain enumerated provisions and to the other provisions of the act.
Among the provisions contained in section 13 is the following:
"First. No claim shall be allowed that shall not appear to be upon a title lawfully and regularly derived from the government of Spain or Mexico, or from any of the States of the Republic of Mexico having lawful authority to make grants of land, and one that if not then complete and perfect at the date of the acquisition of the territory by the United States, the claimant would have had a lawful right to make perfect had the territory not been acquired by the United States, and that the United States are bound, upon the principles of public law, or by the provisions of the treaty of cession, to respect and permit to become complete and perfect if the same was not at said date already complete and perfect."
The seventh subdivision of the same section reads thus:
*293 "No confirmation in respect of any claims or lands mentioned in section six of this act or in respect of any claim or title that was not complete and perfect at the time of the transfer of sovereignty to the United States as referred to in this act, shall in any case be made or patent issued for a greater quantity than eleven square leagues of land to or in the right of any one original grantee or claimant, or in the right of any one original grant to two or more persons jointly, nor for a greater quantity than was authorized by the respective laws of Spain or Mexico applicable to the claim."
But this limitation does not, in our judgment, affect the construction of the act so far as brought in question in the case in hand.
In Ainsa v. United States, 161 U.S. 208, 223, attention was called to the act of March 3, 1851, and it was said: "But, under the act of March 3, 1891, it must appear, in order to the confirmation of a grant by the Court of Private Land Claims, not only that the title was lawfully and regularly derived, but that, if the grant were not complete and perfect, the claimant could, by right and not by grace, have demanded that it should be made perfect by the former government, had the territory not been acquired by the United States."
This was reaffirmed in United States v. Santa Fé, 165 U.S. 675, 714, and Mr. Justice White, speaking for the court, said: "An inchoate claim, which could not have been asserted as an absolute right against the government of either Spain or Mexico, and which was subject to the uncontrolled discretion of Congress, is clearly not within the purview of the act of March 3, 1891, c. 539, creating the Court of Private Land Claims, 26 Stat. 854, and, therefore, is beyond the reach of judicial cognizance. The duty of protecting imperfect rights of property under treaties such as those by which territory was ceded by Mexico to the United States in 1848 and 1853, in existence at the time of such cessions, rests upon the political and not the judicial department of the government. Le Bois v. Bramell, 4 How. 449, 461; Ainsa v. United States, 161 U.S. 208, 222. To the extent only that Congress has vested them with authority to determine and protect such *294 rights, can courts exercise jurisdiction. Where, therefore, a tribunal of limited jurisdiction is created by Congress to determine such rights of property, a party seeking relief must present for adjudication a case clearly within the act, or relief cannot be given. United States v. Clarke, 8 Pet. 436, 444."
And after referring to sections 13 and 7, and pointing out that "the meaning of the words `complete and perfect,'" as used in section 6, "is to be derived by considering the context and not by segregating them from the previous part of the sentence exacting that the claim must be one which the United States was bound to recognize and confirm by virtue of the treaty"; and that "these words are moreover controlled by the mandatory requirements of section 13," the opinion thus continues: "Although the act of 1891, in section 11, authorized a town presenting a claim for a grant to represent the claims of lot holders to lots within the town, this provision does not override the general requirements of the statute as to the nature of the claim to title which the court is authorized to confirm. The difference between the act of 1891 and the California act of 1851, hitherto referred to, accentuates the intention of Congress to confine the authority conferred by the later act to narrower limits than those fixed by the act of 1851. The act of 1851 authorized the adjudication of claims to land by virtue of any `right' or `title' derived from the Spanish government, and conferred the power in express language on the board and court to presume a grant in favor of a town. The act of 1891 not only entirely omits authority to invoke this presumption, but, as we have seen, excludes by express terms any claim, the completion of which depended upon the mere grace or favor of the government of Spain or Mexico, and of the United States as the successor to the rights of these governments."
The contention on behalf of the United States is that the Court of Private Land Claims had no power to confirm lands situated as these were, within the outboundaries, that had not been allotted prior to the date of the treaty because under the laws of Spain and Mexico the jus disponendi of all unassigned *295 lands remained in the government and passed to the United States.
The papers in the expediente show that it was the intention that a town or pueblo should be, and that it was, established. The application stated that the land asked for was intended not only for the fifty-one petitioners, "but also every one in the province not supplied"; the alcalde Ortiz was directed to execute the grant on "the conditions and requisites required in such cases to be observed"; the conditions are set out by the alcalde in his report as all agreed to by petitioners, among them being the provision that the tract was to "be in common, not only in regard to themselves, but also to all the settlers who may join them in the future."
In 1803, the alcalde Pino under instructions from the governor went upon the grant and divided the lands which had been occupied and cultivated amongst the original petitioners and some others, and put each one in the possession of the lot drawn by him, notifying them that no one should have the right to sell the land allotted to him until the expiration of ten years from that date as directed by the governor. The grant purported to convey only the use of the lands with the right to acquire the legal title to such portion of it as might be allotted to each in severalty on condition that they remained on it and cultivated it for ten years, while the unoccupied or common lands were declared to be for the benefit of the original grantees and all other persons who might desire to settle on the grant and who complied with the terms in regard to settlement and cultivation.
Did the fee to lands embraced within the limits of the pueblo and intended for community use continue to remain in the sovereign or did it pass to the pueblo?
The general subject was much considered in United States v. Santa Fé, supra, and it was said: "It cannot be doubted that under the law of Spain it was necessary that the proper authorities should particularly designate the land to be acquired by towns or pueblos before a vested right or title to the use thereof could arise." Various extracts were made from the laws of the Indies, and the following *296 passages from Elizondo's Practica Universal Forense were quoted:
"The Kings, the fountains of jurisdictions, are the owners of all the terminos situated in their kingdoms, and as such can donate them, divide or restrict them, or give any new form to the enjoyment thereof, and hence it is that the pueblos cannot alienate their terminos and pastos without precedent royal license and authority." Vol. 3, p. 109. "There is nothing whatever designated by law as belonging to towns, other than that which by royal privilege, custom or contract between man and man, is granted to them, so that although there be assigned to the towns at the time of their constitution a territorio and pertinencias, which may be common to all the residents, without each one having the right to use them separately, it is a prerogative reserved to the princes to divide the terminos of the provinces and towns, assigning to these the use and enjoyment, but the domain remaining in the sovereigns themselves." Vol. 5, p. 226.
And it was then observed: "Moreover, the general theory of the Spanish law on the subject indicates that, even after a formal designation, the control of the outlying lands, to which a town might have been considered entitled, was in the King, as the source and fountain of title, and could be disposed of at will by him or by his duly authorized representative, as long as such lands were not affected by individual and private rights. This is shown by the quotation from Elizondo, already made. The provisions of law 14, title 12, book 4, of the Recopilacion (2 White, New Recop. p. 52), ... illustrate the absolute control thus exercised by the King of Spain over the subject."
The existence of this power of control and disposition as to municipal lands in the supreme Spanish and then Mexican authority was shown by further references, and various acts of Congress were cited as enacted in view "of this state of the Spanish law and the unquestioned power lodged in the King of Spain to exercise unlimited authority over the lands assigned to a town and undisposed of and not the subject of private grant, to all of which rights the United States succeeded *297 as successor of the King of Spain and the government of Mexico."
"So, also," said the court, "it may well be supposed that it was upon this aspect of the imperfect nature of right in land claimed by towns in territory formerly owned by Spain and Mexico, and the long established construction of such rights evidenced by the foregoing acts of Congress, which caused this court, speaking through Mr. Justice Field, in Grisar v. McDowell, 6 Wall. 363, 373, to say: `Even after the assignment the interest acquired by the pueblo was far from being an indefeasible estate such as is known to our laws. The purposes to be accomplished by the creation of pueblos did not require their possession of the fee. The interest ... amounted to little more than a restricted and qualified right to alienate portions of the land to its inhabitants for building or cultivation, and to use the remainder for commons, for pasture lands or as a source of revenue, or for other public purposes. And this limited right of disposition and use was in all particulars subject to the control of the government of the country.'"
Although the particular question arising in the foregoing case was whether the Spanish law, proprio vigore, conferred upon every Spanish villa or town a grant of four square leagues of land, yet its disposition involved the same considerations as those presented on this record, and we regard its reasoning and conclusions as decisive here.
Under the laws of the Indies, lands not actually allotted to settlers remained the property of the King, to be disposed of by him or by those on whom he might confer that power. As Mr. Hall says (chap. VII, § 122): "The fee of the lands embraced within the limits of pueblos continued to remain in the sovereign, and never in the pueblo as a corporate body." Subsequent decrees, orders and laws did not change the principle.
Towns were established in two ways: By their formation by empresarios or contractors, the title to the lands granted vesting in the contractors and settlers, minute provisions being made in relation thereto: By individuals associating themselves *298 together for that purpose and applying to the governor of the province, through whose action a city, villa or place was established. These municipalities appear to have been quasi corporations, corporations sub modo, and their ayuntamientos exercised political control over the pueblos and over surrounding country attached to their jurisdiction. The alcalde made allotments subject to the orders of the ayuntamiento, and they again were apparently subject to the provincial deputation or an equivalent superior body. At all events, unallotted lands were subject to the disposition of the government.
At the date of the treaty of Guadalupe Hidalgo, neither these settlers nor this town could have demanded the legal title to such lands of the former government, and the Court of Private Land Claims was not empowered to pass the title to either. It is for the political department to deal with the equitable rights involved.
The result is that the decree in Morton v. United States is affirmed, and the decree in United States v. Sandoval and others is reversed, and the cause remanded that a decree may be entered in conformity with this opinion; and it is so ordered accordingly.